Name: 78/828/EEC: Commission Decision of 22 September 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to men' s and boys' shirts, woven, of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.03 of the Common Customs Tariff (NIMEXE codes 61.03-11, 15, 19), originating in Taiwan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-10-14

 nan